                                                                                                                        LAGOMARSINO LAW
                                                                                                                    1   ANDRE M. LAGOMARSINO, ESQ.
                                                                                                                    2   Nevada Bar No. 6711
                                                                                                                        3005 W. Horizon Ridge Pkwy., Suite 241
                                                                                                                    3   Henderson, Nevada 89052
                                                                                                                        Telephone: (702) 383-2864
                                                                                                                    4   Facsimile: (702) 383-0065
                                                                                                                        AML@lagomarsinolaw.com
                                                                                                                    5   Attorney for Plaintiff Trinita Farmer
                                                                                                                    6
                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                    7
                                                                                                                                                           CLARK COUNTY, NEVADA
                                                                                                                    8

                                                                                                                    9   TRINITA FARMER, individually,                            CASE NO: 2:18-cv-00860-GMN-VCF
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10                        Plaintiff,
                                                                                                                                                                                  STIPULATION AND [PROPOSED]
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11   v.                                                         ORDER TO EXTEND BRIEFING
                                                                                                                                                                                   DEADLINES TO DEFENDANTS’
                                                                                                                   12   LAS VEGAS METROPOLITAN POLICE
                                                                                                                                                                                     MOTIONS FOR SUMMARY
LAGOMARSINO LAW




                                                                                                                        DEPARTMENT, a political subdivision of the
                                                                                                                        State of Nevada; KENNETH LOPERA,                                   JUDGMENT
                                                                                                                   13                                                                  (ECF NO.’S 125 & 129)
                                                                                                                        individually; TRAVIS CRUMRINE, individually;
                                                                                                                   14   MICHAEL TRAN, individually; MICHAEL
                                                                                                                        FLORES, individually,                                                 (First Request)
                                                                                        Telephone (702) 383-2864




                                                                                                                   15
                                                                                                                                             Defendants.
                                                                                                                   16

                                                                                                                   17
                                                                                                                                WHEREAS Defendants Las Vegas Metropolitan Police Department, Travis Crumrine,
                                                                                                                   18
                                                                                                                        Michael Flores, and Michael Tran collectively filed a Motion for Summary Judgment on December
                                                                                                                   19
                                                                                                                        16, 2019 (ECF No. 125). Defendant Kenneth Lopera filed his Motion for Summary Judgment on
                                                                                                                   20
                                                                                                                        December 16, 2019 (ECF No. 129).
                                                                                                                   21
                                                                                                                                Pursuant to Local Rule IA 6-1(a), the parties hereby stipulate to extend the deadline for
                                                                                                                                                                                     28




                                                                                                                   22
                                                                                                                        Plaintiff to file her Responses to Defendants’ Motions for Summary Judgment. The current deadline
                                                                                                                   23
                                                                                                                        for Plaintiff to respond to Defendants’ Motions for Summary Judgment is January 6, 2020. The new
                                                                                                                   24
                                                                                                                        deadline for Plaintiff to respond to Defendants’ Motions for Summary Judgment will be January 13,
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                   25
                                                                                                                        2020.
                                                                                                                   26
                                                                                                                                This extension is the first request and is not for the purpose of delay but rather because
                                                                                                                   27
                                                                                                                        defendants’ motions are extensive and voluminous, each brief requires a thorough and thoughtful
                                                                                                                   28
                                                                                                                        response by plaintiff; plaintiff’s counsel’s availability during the holidays will be limited to devote

                                                                                                                                                                   Page 1 of 2
                                                                                                                    1   adequate time to crafting the responses to each of the defendants’ briefs; plaintiff’s counsel has pre-

                                                                                                                    2   trial exhibit exchanges and disclosures due around the same time as the current deadline to file

                                                                                                                    3   responses to defendants’ briefs (approximately 30,000 documents have been previously exchanged

                                                                                                                    4   between the parties); and plaintiff is co-chairing a medical malpractice trial in the Eighth Judicial

                                                                                                                    5   District Court of Nevada that is confirmed for January 13, 2020 in the matter of Bahram Mouzoon vs.

                                                                                                                    6   Jon L. Seims, M.D. et al., case number A-15-714462-C.

                                                                                                                    7   DATED this 20th day of December, 2019.              DATED this 20th day of December, 2019.

                                                                                                                    8   LAGOMARSINO LAW                                     MCNUTT LAW FIRM, P.C.

                                                                                                                    9   _______________________________                     __/s/ Daniel R. McNutt________________
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                        ANDRE M. LAGOMARSINO, ESQ.                          Daniel R. McNutt, Esq.
                                                                                                                   10   3005 W. Horizon Ridge Pkwy., Suite 241              625 South 8th Street
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11   Henderson, Nevada 89052                             Las Vegas, Nevada 89101
                                                                                                                        Attorney for Plaintiff Trinita Farmer               Attorney for Defendant Kenneth Lopera
                                                                                                                   12
LAGOMARSINO LAW




                                                                                                                   13   DATED this 20th day of December, 2019.

                                                                                                                   14   MARQUIS AURBACH COFFING
                                                                                        Telephone (702) 383-2864




                                                                                                                   15
                                                                                                                        __/s/ Craig R. Anderson ____________
                                                                                                                   16   Craig R. Anderson, Esq.
                                                                                                                   17   10001 Park Run Drive
                                                                                                                        Las Vegas, Nevada 89145
                                                                                                                   18   Attorneys for Defendants LVMPD,
                                                                                                                        Crumrine, Tran, and Flores
                                                                                                                   19

                                                                                                                   20
                                                                                                                   21        IT IS SO ORDERED.                        ORDER
                                                                                                                                                                                     28




                                                                                                                   22
                                                                                                                             Dated this ____
                                                                                                                                         23 day of December,
                                                                                                                   23        2019.
                                                                                                                                                         _________________________________________
                                                                                                                   24                                    Gloria M. Navarro, District Judge
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28


                                                                                                                                                                   Page 2 of 2
